                              Case 4:21-cv-00450-JM Document 30-1 Filed 06/24/21 Page 1 of 2

                                                                                                                       EXHIBIT




Arkansas Chapter,              March 30, 2021
American Academy of
Pediatrics
P.O. Box 251182                Governor Asa Hutchinson
Little Rock, AR 72225          State Capitol Room 250
Phone: 501-626-5777
http://arkansasaap.org/
                               500 Woodlane Ave.
                               Little Rock, AR 72201

                               Dear Governor Hutchinson,

Arkansas Chapter               On behalf of more than 430 pediatricians in Arkansas, we ask for your veto of House Bill
Board of Directors, 2019 -
2021
                               1570. We have serious concerns about the impact this bill could have on Arkansas
                               youth, their families, and the pediatricians and other providers who care for them. We
President
J. Gary Wheeler, MD, FAAP
                               request an opportunity to discuss this bill with you prior to taking action on it and have
                               included references to the most recent scientific evidence that supports our comments.
Vice President
Susan Averitt, MD, FAAP
                               HB1570, should it become law, forces pediatric providers to make the difficult choice
Treasurer                      between breaking the law and providing appropriate guidance and interventions for
Maya Lopez, MD, FAAP
                               transgender patients. This evidence-based medical care is recommended by the
Secretary                      American Academy of Pediatrics (AAP) and many other mainstream medical groups.
Sarah Bone, MD, FAAP
                               Physicians understand the complexity of medical decision-making for transgender youth
Past-President                 and are best able to determine the level of care for patients and families that is
Chad Rodgers, MD, FAAP         appropriate at a given time. HB1570 limits what pediatricians can discuss during health
Rick Barr, MD, FAAP            care visits, which undermines the patient–parent–physician relationship in concerning
                               ways. We do not want to be the first state in the nation to mandate this type of
Missy Graham, MD. FAAP
                               obstruction between the medical community and their patients.
Alan Mease, MD, FAAP
                               HB1570 also limits the role of parental judgment in care for their children. Parents of
Michele Moss, MD, FAAP
                               transgender youth, like most parents, simply want to do what is best for their
Greg Sharp, MD, FAAP           child—and that includes working with physicians to ensure that their child has
Keri Read, MD, Resident
                               access to a continuum of necessary medical care. The bill also disproportionately
Physician Representative       harms lower-income families who may not have the resources to travel out-of-state for
                               needed medical care, should access be eliminated in Arkansas through this bill.

                               This bill harms young people. Nearly 3.5% of youth are transgender or question their
                               gender. Of these youth, a third attempt suicide. When youth are provided gender-
                               affirming care, the risk of suicide falls dramatically, and transgender people have every
                               opportunity to achieve good physical and mental health.1 Denying best practice medical
                               care to transgender youth can be life-threatening, contributing to depression, social
                               isolation, drug use2, self-hatred, risk of self-harm and suicidal behavior.

                               The type of care transgender youth need is called gender-affirming care. The American
                               Academy of Pediatrics recommends that transgender youth have access to
                               comprehensive, gender-affirming, and developmentally-appropriate health care that is
                               provided in a safe and inclusive clinical environment. Gender-affirming care starts simply,
                               with letting youth select clothing they prefer, getting a new haircut, or using a different
                               name. Primary care providers ensure the youth and family are connected to mental


                The Arkansas Chapter of the American Academy of Pediatrics is incorporated in the state of Arkansas.
            Case 4:21-cv-00450-JM Document 30-1 Filed 06/24/21 Page 2 of 2




             health care services and refer the youth for a comprehensive evaluation by a multi-
             disciplinary team of experts that includes pediatric endocrinologists, psychiatrists, social
             workers, chaplains, attorneys, and other supports. HB1570 prohibits that referral.

             Best practice medical care for transgender youth simply delays puberty until young
             people are old enough to make their own decisions about their lived gender. Only after
             the onset of puberty are medical or hormonal treatments used, and only in some patients.
             These puberty-suppressing medications are commonly used for other conditions as well,
             such as early puberty in children and prostate conditions in men, and their safety is well-
             established. Later, teenagers can elect to receive hormonal therapy if it is indicated,
             generally after the age of 16 and after living in their authentic gender for some time.
             Fewer than one quarter of transgender patients ever have surgical procedures. Surgical
             procedures related to gender dysphoria are not performed on youth in Arkansas.
             Ongoing, intensive mental health treatment is a required component of any treatment
             plan. This continuum of care is prohibited by HB1570.

             We are gravely concerned about the impact this bill would have on transgender youth
             already receiving medical treatment. This bill would penalize medical providers for
             prescribing, with parental consent, current medications and following care plans.
             This will cause immediate and irreversible harm for patients under treatment in Arkansas.

             As pediatricians, it is our duty to provide comprehensive and compassionate patient care.
             We believe this bill prevents us from upholding the Hippocratic oath we have all taken.
             HB1570 a rejection of thoughtfully-developed, evidence-based medical treatment for a
             vulnerable group of youth, and allowing it to become law will result in devastating
             outcomes and lives lost. We beg of you, please veto HB1570.

             Respectfully,



             J. Gary Wheeler, MD, FAAP
             President, Arkansas Chapter, American Academy of Pediatrics


             For more information on the importance of providing transgender and gender-diverse
             youth the medical care they need, read the AAP policy statement, Ensuring
             Comprehensive Care and Support for Transgender and Gender-Diverse Children and
             Adolescents and Supporting and Caring for Transgender Children, a resource the AAP
             co-developed. You can also read more about the organizations that support gender-
             affirming care for youth and the AAP’s recent statement on this topic.




1 Achille C, Taggart T, Eaton NR, et al. Longitudinal impact of gender-affirming endocrine intervention on the mental health and
well-being of transgender youths: preliminary results. Int J Pediatr Endocrinol. 2020; 2020:8. doi:10.1186/s13633-020-00078-2
2 De Pedro K, et al. Substance Use Among Transgender Students in California Public Middle and High Schools. Journal of School

Health. 2017; 87:5. doi.org/10.1111/josh.12499. https://onlinelibrary.wiley.com/doi/full/10.1111/josh.12499.
